Case 2:19-cv-00884-KJM-EFB Document 1-1 Filed 05/16/19 Page 1 of 13




                  EXHIBIT A
  Case 2:19-cv-00884-KJM-EFB Document 1-1 Filed 05/16/19 Page 2 of 13
                                              Service of Process
                                              Transmittal
                                                                         04/18/2019
                                                                         CT Log Number 535324913
TO:     Jill M Calafiore, Rm 3A119A
        AT&T Corp.
        One AT&T Way-
        Bedminster, NJ 07921-

RE:     Process Served in California

FOR:    DIRECTV, LLC (Domestic State: CA)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Mark Aussieker, Pltf. vs. Bridgevine Inc, et al., Dfts. // To: Directv LLC
DOCUMENT(S) SERVED:               Summons, Complaint
COURT/AGENCY:                     Sacramento County - Superior Court - Sacramento, CA
                                  Case # 34201900254060
NATURE OF ACTION:                 Violation of the Telephone Consumer Protection Act
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:         By Process Server on 04/18/2019 at 15:39
JURISDICTION SERVED :             California
APPEARANCE OR ANSWER DUE:         Within 30 days after service
ATTORNEY(S) / SENDER(S):          Mark Aussieker
                                  8830 Olive Ranch Lane
                                  Fair Oaks, CA 95628
                                  916-705-8006
ACTION ITEMS:                     CT has retained the current log, Retain Date: 04/19/2019, Expected Purge Date:
                                  04/29/2019

                                  Image SOP

                                  Email Notification, Jill M Calafiore jcalafiore@att.com

SIGNED:                           C T Corporation System
ADDRESS:                          818 West Seventh Street
                                  Los Angeles, CA 90017
TELEPHONE:                        213-337-4615




                                                                         Page 1 of 1 / AP
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.
                   Case 2:19-cv-00884-KJM-EFB APR  820191-1 Filed 05/16/19 Page 3 of 13
                                               Document
                                          SUMMONS                                                                          FOR COUR ON

                                  (C/TA CION JUDICIAL)
 NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):
 BRIDGEVINE INC, and DIRECTV LLC and Does 1-10                                                                I   $tkçWENDO
 YOU ARE BEING SUED BY PLAINTIFF:                                                                                          APR       -   3 2019
(LO ESTA DEMANDANDO EL DEMANDANTE):
 Mark Aussieker                                                                                                    By:-P. Russell


   NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
   below.
      You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
   served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
   case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
   Online Self-Help Center (ww'w.couninfa.ca.gov/selfho/p), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
  may be taken without further warning from the court.
      There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
  (www.courtinfo.ca.gov/selmelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The courts lien must be paid before the court will dismiss the case.
  jA V/SO! Lo ban demandada. Slap responcie denim de 30 dias, la carte puede dec/dir an su contra sin escuchar su version. Lea Ia infonnaciOn a
 continuacion.
     Tiene 30 0145 DE CALENDARIO despuEs de que le entreguen esta citacion y pape/es legates pare presentar una respuesta par escrito an esta
 carte y hacer quo so entregue una capia at dernandante. Una carte 0 una llarnada telefOnica no to prategen. Su respuesta par escito tiene quo estar
 en formato legal coirecta 51 desea que pmcesen su casa an la carte. Es posible que haya un farniulario que us/ed pueda usar pare su respuesta.
 Puede oncontrar estas fa,mularias de la cane y rnas informacion en el Centro de Ayuda de las Cones de California www.sucorte.ca.gov), an la
 biblioteca de byes de su candado o an ía carte que le quedé niás coma. Si no puede pagar la cuota de presentaciOn, pida 8/ secrotan'o do Is carte
 que Ia dO un farmularia de exencion do pago de cuotas. Si no presents su respuesta a tiempo, puede perder el caso par incurnplimiento y to carte le
 podia quitar su sueldo, amoco yb/ones sin más advertencia.
    Hay aims requisitas legates. Es recornendable qua flame, a an abogado inmediatamente. Si no conoco a Mn abogado, puede Ilamar a un servicio do
 rcrnisiôn a abogados. Si no puede pa par a un abogada, es posible quo cumpla can las requisitos pare obtener servicios legates gratuitos de un
 prograrna do soavicios legates sin fines de lucia. Puede encontrar estos grupos sin fines do lucro en c/sit/a web de California Legal Services,
 (w'.IawhelpcaIifornia.org), en el Centro de Ayuda do las Cones do California, (www.sucorte.ca.gov) a poniéndose an contacto con la code c, a/
 cologio do abogados locales. A V/SO: Par toy, is carte tiono deco cho a roclamar las cuotas y los castas exontas par imponer un gravamen sabre
 cualquier recuperaciOn do $10,000 6 mOs do valor rocibida mod/ante un acuordo 0 una concosjon do arbiirajo on un casa do dorocha civil. Tione que
 pagar el gravamen do Is code antes do quo ía carte puoda desechar ol casa.
The name and address of the Court is:                                                                    ICASE NUMBER:
(Elnambreydirecci6n de Ia carte es):
                              Superior Court of California
Sacramento County Superior Court                                                                               —   201 9 -0 0 2
720 9th St, Sacramento, CA 95814
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nambre, ía direction y of nOmerci do telEfana del ebagada del demandante, 0 del demandante que no tiene abogada, es):
Mark Aussieker 8830 Olive Ranch Lane Fair Oaks, CA 95628
DATE:                                                                         Clerk, by                                                                  Deputy
(Fecha)        APR     -.   32019                                                                                                                       (Adjunta)
      roar at sen,,ce of this summans, use Proof of Service of Summons (fotni POS-OlO).)
       pníeba de entroga de esta citation use el fannula via Proof of Service of Summons, (POS-01C
(SEAL)                            NOTICE IV THE I'tNbUN SERVED: You are served
                                            J
                                           as an individual defendant.
                                           as the person sued under the fictitious name of (specify):


                                        IM on behalf of (specify):               DIRECTTV, LLC

                                         under           CCP 416.10 (corporation)
                                                                                                          C         CCP 416.60 (minor)
                                                 EJ      CCP 416.20 (defunct corporation)                           CCP 416.70 (Conservatee)
                                                         CCP 416.40 (association or partnership)               J    CCP 416.90 (authorized person)
                                                        other (specify): Corporations            Code: 17061
II
                                                by personal delivery on (date):
                                                                                        APR 18 2019                                                      papal 0! 1
Form Adopted forMarcaloiyuse
  Judicial cainol of calfompa                                           SUMMONS                                             -   code of civil Produre § 412.20,465
 SUMIGO fRev. July 1,2W9l                                           ,                                                                            www.cou4lp,f0.ca.gov
         Case 2:19-cv-00884-KJM-EFB Document 1-1 Filed 05/16/19 Page 4 of 13


     1 • Mark Aussieker
                                                                                           HORSED
         8830 Olive Ranch Lane
     2   Fair Oaks, CA 95628
         Phone: 916-705-8006
                                                                                     APR 32019
                                                                                           -

     3
         aussiekerl@gmail.com
     4
         in proper
     5

     6

     7
                               SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8
                                           FOR THE COUNTY OF SACRAMENTO
 9

10
         Mark Aussieker,
                                                               34-2019-00254060
                                                              No.
11
                              Plaintiff,
12
                 V.                                      COMPLAINT FOR DAMAGES
13                                                        Trial by Jury not requested
         BRJDGEVINE INC, and DIRECTV LLC
14       AND Does 1-10

15                            Defendant(s)

16
         Plaintiff MARK AUSSIEKER ('Plaintiff"), on behalf of himself alleges as follows:
17
                           Plaintiff Mark Aussieker ("Plaintiff' or "Mr. Aussieker") brings this action to
18
          enforce the consumer-privacy provisions of the Telephone Consumer Protection Act
19

20        "TCPA", 47 U.S.C. § 227, a federal statute enacted in 1991 in response to widespread public

21        outrage about the proliferation of intrusive, nuisance telemarketing practices. See Minis v.

22        Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).
23
                          Upon information and belief, Defendants have jointly and severally
24
          placed telemarketing calls to a telephone number Mr. Aussieker had registered on the
25
          national Do Not Call Registry without Mr. Aussiekers consent. As a result, Defendants
26
          are liable for those calls.
27

28
                                                          1
     Case 2:19-cv-00884-KJM-EFB Document 1-1 Filed 05/16/19 Page 5 of 13


                                                   PARTIES
 2            3.      Plaintiff Mark Aussieker is an individual and resident of the state of California.
 3
              4.      Defendant BRIDGEVINE, INC is a Deleware Corporation that registered with
 4
      secretary of state of California to conduct business in California. BRIDGEVINE, INC is a
 5
      "person" as defined by 47 US.C. § 153 (39). Will be reffered to as "BRIDGEVINE"
 6

 7            5.      Defendant DIRECTV, LLC is a California LLC is a California Corporation

 8    that registered with secretary of state of California to conduct business in California.

 9    DIRECTV, LLC is a "person" as defined by 47 USC. § 153 (39). Will be reffered to as
10
      "DEFENDANT DIRECTV"
11
              6.      Does 1-10 defendants are sued herein pursuant to the provisions of Section
12
      474.
13

14                                          Jurisdiction & Venue

15            7.     The Court has subject matter jurisdiction over these claims pursuant to the

16    California Constitution.
17            8.     Venue is proper pursuant to CCP § 395becabse the Plaintiff is a resident of
18
      this county, which is where he received the illegal telemarketing calls that are the subject of
19
      this lawsuit. Defendant injured plaintiffs in this county. Direc
20
             9.      Venue is proper pursuant to CCP § 395because a substantial part of the
21

22    events or omissions giving rise to the claims occurred within this county.

23           10.     This Court has personal jurisdiction over the parties because Defendants
24    systematically and continually have conducted business in the State of California.
25
      Likewise, Plaintiff's rights were violated in the State of California and his claims arose out
26
      of his contact with Defendants from California.
27

28
         Case 2:19-cv-00884-KJM-EFB Document 1-1 Filed 05/16/19 Page 6 of 13


     1                                            TCPA Background
     2            11.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

           telemarketing industry. In so doing, Congress recognized that "[u]nrestricted telemarketing.
     4
            can be an intrusive invasion of privacy [.]" Telephone Consumer Protection Act of 1991,
     5
           Pub. L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).
     6

     7    THE TCPA PROHIBITS TELEMARKETING CALLS TO NUMBERS LISTED ON THE
 8        DO NOT CALL REGISTRY, UNLESS THE CALLER HAS THE RECIPIENT'S SIGNED,
 9                                            WRITTEN CONSENT.
10                12.     The national Do Not Call Registry allows consumers to register their telephone
11        numbers and thereby indicate their desire not to receive telephone solicitations at those
12
          numbers. See 47 C.F.R. § 64.1200(c)(2). A listing on the Registry "must be honored
13
          indefinitely, oruntil.the registration is cancelled by the consumer or the telephone number is
14
          removed by the database administrator." Id.
15

16                13.    The TCPA and implementing regulations prohibit the initiation of telephone

17        solicitations to residential telephone subscribers to the Registry. 47 U.S.C. § 227(c); 47

18        C.F.R. § 64.1200(c)(2).
19                14.    A person whose number is on the Registry, and who has received more than
20
          one telephone call within any twelve-month period by or on behalf of the same entity in
21
          violation of the TCPA, can sue the violator and seek statutory damages. 47 U.S.C. §
22
          227(c)(5).
23

24               15.     The regulations exempt from liability a caller who has obtained the

25        subscriber's signed, written agreement to receive telephone solicitations from thecaller.
26
                 47 C.F.R. § 64.1200(c)(2)(ii). That agreement must also include the telephone number
27
          to which the calls may be placed. Id.
28
                                                         .3
     Case 2:19-cv-00884-KJM-EFB Document 1-1 Filed 05/16/19 Page 7 of 13


 1                                                     Factual Allegations

 2            16.     Plaintiffs phone number ending in 8006 was added to the Do Not Call list in
 3
       February 2003.
 4
              17.     Plaintiff has maintained the same cell phone ending in 8006 continuously since
 5
      2002.
 6
 7            18.     BRIDGEVINE placed calls to plaintiff for telemarketing purposes.

 8            19.     Plaintiff received telemarketing calls from BRIDGEVINE.
 9            20.     Plaintiff recalls hearing silence upon answering and a then a representative
10
      coming on to the conversation, indicative of the use of an auto dialer.
11
              21.     BRIDGEVINE asked if plaintiff would like to save money on his cable bill.
12
              22.    Plaintiff does not have a monthly cable bill.
13

14            23.    The reason for BRIDGEVINE to call plaintiff was to promote the satellite

15    broadcast services of defendant DIRECTV.
16            24.    Mr. Aussieker never consented to receive these calls.
17
              25.    Mr. Aussieker has a concrete injury being the receipt of such phone calls that
18
      Congress intended to remedy through passage of the TCPA.
19
              26,    Mr. Aussieker's concrete injury as it relates to the Spokeo decision is loss of
20

21    productivity for answering the call, decreased battery life, could not listen to music while on

22    the phone, the nuisance of receiving a telephone call and having to wait for the other party to

23    pick up the phone, defendants bothering him with unrequested solicitations.
24
              27.    On 03/13/2019 at 10:10 am, BRIDGEVINE or its authorized agent placed a
25
      telephone call (the 'first Call') to Plaintiffs cellular telephone number (916-705-8006) for the
26
      commercial purpose of selling satellite tv services. During and/or in regard to the first Call,
27

28    Defendant knowingly and/or willfully:

                                                      El
     Case 2:19-cv-00884-KJM-EFB Document 1-1 Filed 05/16/19 Page 8 of 13


 I                o Called Plaintiffs cellular telephone without Plaintiffs prior express consent or
 2                   approval
 3
                  o used an "automatic telephone dialing system" as defined by 47 U.S.C. § 227(a)(1)
 4
                     to place its call to Plaintiff seeking to solicit its services.
 5
                  o Defendant Failed to check Plaintiffs name and telephone number(s) on its Do-Not-
 6

 7                   Call List

 8                o Plaintiff disconnected the call.

 9                     11:25 93 0   .                      e$0e4i
10                     X     Call details


'I                           (650) 57-0623

12
                        V    lncomlngcall                         38M 9S
                             Wr&,eoth,w. Mmcli 132019.10:41 fl4
13
                        V    Incoming call                      iOm 13s
                             wcmle,day. Mmth 03. 2010. 10:31 AM
14
                        7    0ulgolng call                        lm 3,
15                           Wednd2y, March 13.2019.10:29 AM


16                      V    Incoming call                    12m 555
                             Wednead,y.March 03.2019, 10:12AM

17
                        1 Incoming call                           Im 53s
                          Wedlicsciay,Mmth 03. 2010.10:OOAM
18
                       IJ    Copy number
19
                        9    Edit number before It
20
                             Delete
21

22                                           0


23

24
             28       On 03/13/2019 at 10:12 am, BRIDGEVINE or its authorized agent placed a
25
      second telephone call (the "second Call') to Plaintiffs cellular telephone number (916-705-8006)
26

27    for the commercial purpose of selling satellite tv services. During and/or in regard to the second

28    Call, Defendant knowingly and/or w111th11yf
     Case 2:19-cv-00884-KJM-EFB Document 1-1 Filed 05/16/19 Page 9 of 13


                    o Called Plaintiffs cellular telephone without Plaintiffs prior express consent or
 2                            approval

                    o Defendant Failed to check Plaintiffs name and telephone number(s) on the Do-
 4
                              Not-Call List
 5
            o Called plaintiff to further its own commercial interests.
 6
                        Ifl5fl     .
 7

                        X     C4deISs

 8

                         il   99Sngc1fl                           3Sai9
                              .*CII& hiala   I, %9 9   IQ$ u


10
                         '    I,wsnoca                           IOtl3v
                              wt.Mtt         3    3.   A3I M9

                         I    0uw3mo cab                           In
                              wt.zajM*tb '3 'ti',. Ia2AM


12                      it       ctrinqca                        12,nib.
                              9b!e.fl Mae. 13.   ;;19. 1093 Md

13
                              'aM3a29t=l9.iI90Ma
                    -                                                   -



14                            cc,ycsnwr


15                      .'



                        I nato
16

17

18           29.              As part of the process, Plaintiff feigned interest in Defendants unsolicited sales

19    pitch. Alter the sign up was complete, Plaintiff received an account numbers and telephone
20    number for DIRECTV and their parent company AT&T
21
             30.              Plaintiff was required to pay a non-fUndable fee of $199 to DIRECTV, prior to
22
      being presented any terms or conditions in writing,
23
              1..             BRIDGEVINE represented the fee was non-refundable.
24

25           32.              PLAINTIFF's credit card was charged $199 by DIRECTV

26

27

28
                                                                            6
         Case 2:19-cv-00884-KJM-EFB Document 1-1 Filed 05/16/19 Page 10 of 13


     1

     2

     3

     4

     5

     6

     7

     8                       Plaintiff was assigned account number 293095733 from Directv

     9                       Plaintiff called AT&T and demanded to know the vendor who generated account
10
           number 293095733 which was assigned to plaintiff.
11
                             AT&T said the vendor that assigned plaintiff an account number was Bridgevine,
12
           inc and had the number 888-777-2454.
13

14                M.       888-777-2454 is answered by DIIRECTV.

15                37.      DIIRECTV did not supply Plaintiff a way to cancel the order or how to obtain a
16         refund. Plaintiff wanted to opt out, but had to agree to the terms of service in order to log in the
17
           online account.
18

19
                                                CAUSES OF ACTION
20

21                                                     COUNT I
                   1st
22                       call Violation of the Telephone Consumer Protection Act, 47 U.S.C.
                             -




23                                                   §227(c)(5)(B)
24
                Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.
25

26              Defendant's own conduct and/or by the fact that others made those calls on its behalf,

27          ignoring the Do-Not-Call List, as demonstrated by Defendant's Call to Plaintiffs cell

28          phone, violated 47 U.S.C.227(c)(5)(B) and 47 C.F.R. §64.1200(d)(6) and, therefore,
                                                           7
     Case 2:19-cv-00884-KJM-EFB Document 1-1 Filed 05/16/19 Page 11 of 13


         Plaintiff is entitled to an award of statutory damages in the minimum amount of $500 for

 2       this violation.
 3
         39. Defendant's own conduct and/or by the fact that others made those calls on its behalf,
 4
         in failing to check the numbers against a cell phone list constitutes a knowing and/or willful
 5

 6      violation of 47 U.S.C. §227(c)(5)(B) and 47 C.F.R. §64.1200(d)(2). Furthermore,

 7       Defendant's conduct, in placing the Call to Plaintiffs cell phone, spoofing the caller id,
 8      giving false name of the party calling not disclosing the true name, telephone number and
                                                ,



 9
        address of the business constitutes a knowing and/or willful violation of 47
10
        C.F.R.64.1200(b)(2) and 47 C.F.R. §64.1200(d)(4) and therefore, Plaintiff is entitled to an
11
        award of statutory treble damages in the amount of $1,500 for this violation.
12

13                                                  COUNT 2

14            (2nd call Violation of the Telephone Consumer Protection Act, 47 U.S.C.
                           -




15                                              §227(c)(5)(B)
16
       .40. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.
17

18           Defendant's own conduct and/or by the fact that others made those calls on its behalf,

19      in failing to maintain a record of Plaintiffs previous demand that the Plaintiffs name and

20      telephone number go on its Do-Not-Call List, as demonstrated by Defendant's Call to
21
        Plaintiffs cell phone, violated 47 U.S.C.227(c)(5)(B) and 47 C.F.R. §64.1200(cl)(6) and,
22
        therefore, Plaintiff is entitled to an award of statutory damages in the minimum amount of
23
        $500 for this violation.
24

25          Defendant's own conduct and/or by the fact that others made those calls on its behalf,

26      in failing to check the numbers against a cell phone list constitutes a knowing and/or willful
27      violation of 47 U.S.C. §227(c)(5)(B) and 47 C.F.R. §64.1200(d)(2) Furthermore,
                                                                              .




28
           Case 2:19-cv-00884-KJM-EFB Document 1-1 Filed 05/16/19 Page 12 of 13


                Defendant's conduct, in placing the Call to Plaintiffs cell phone, spoofmg the caller Id,
       2
               giving false name of the party calling, not disclosing the true name, telephone number and
       3
               address of the business constitutes a knowing and/or willful violation of 47
     4
               d.F.R.64.1200(b)(2) and 47 C.F.R. §64.1200(d)(4) and therefore, Plaintiff is entitled to an
   5
               award of statutory treble damages in the amount of $1,500 for this violation.
   6

     7                                                   COUNT 3

   8                 (ft call Violation of the Telephone Consumer Protection Act, 47 U.S.C.
                              -




   9                                           §227(b)(1)(A)(iii)   -   Auto Dialer
 10
               43. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.
 II
 12            44. Defendant's own conduct (b) by the fact that others made those calls on its behalf by

 13            placing a Call to Plaintiffs cell phone using an automated dialing system, violated 47 C.F.R.
14             § 64.1200(a)(2) and 47 U.S.C. § 227(b)(1)(A)(iii) and, therefore, Plaintiff is entitled to an
15
               award of statutory damages in the minimum amount of $500 for this violation.
16
               45. As a result of Defendant's knowing and/or willful violations of 47 U.S.C. § 227(b),
17

18             Plaintiff is entitled to an award of$ 1,500.00 in statutory damages, for each and every

19             violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

20                                                      COUNT 4
21
                 (FTC violation and B&P 17511.5(e) and CA civil code1670.6,— cooling off period
22
-I-s
              46. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.
Li

24            DIRECT'! failed to give plaintiff a way to cancel his order or obtain a refund.

25            BRTDC}EVFNE failed to comply with CA civil code 1670.6, which would make the charge

26            void. Plaintiff could never enter into any transaction without being told all of the material
27            facts upfront before agreeing.
28
.4           Case 2:19-cv-00884-KJM-EFB Document 1-1 Filed 05/16/19 Page 13 of 13


     •1                                                    COL1MT4

     2                                                    Ratification
     3           47. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.
     4
                     DIRECTV ratified the actions of BRIDGEVThIIE by contacting plaintiff to schedule
         5:
                     an installation.
         6
         7
         8                                             PRAYER FOR RELIEF

         9    WHEREFORE, Plaintiff requests judgment against BRIDGEVINE INC, INC, for the
              following:
     10
     11
                      1.      Injunctive relief prohibiting such violations of the TCPA by Defendants in the
     12
     13
                              For an order finding in favor of Plaintiff, on all counts asserted herein;
     14
     I                        For an order awarding statutory damages to plaintiff in the sum certain

     16        amount of $4,500, as detailed in counts 1-3.
     17                       Any other relief the court deems proper.


               WHEREFORE, Plaintiff requests judgment against DIRECTV INC. for the following:
                1.  A refund of$199toPlaintiff.
     20
     21
     22
              Respectfully Submitted this 27th Day of March, 2019.
     23
              Date of signing: T&          ,   20jf.
     24       Signature of Plaina4
     25              Name of
     26
     27
     28
                                                              10
